Citation Nr: 0425003	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  95-12 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a nervous disorder.  


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from November 1960 to November 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This case was previously before the Board.  In July 1997, the 
Board found no new and material evidence to reopen the claim 
for service connection for a nervous disorder.  The veteran 
appealed that decision to the U. S. Court of Veterans Appeals 
(known as the U. S. Court of Appeals for Veterans Claims as 
of March 1, 1999) (Court).  Pursuant to a joint motion, in a 
November 1998 Order, the Court vacated the decision and 
remanded the case to the Board for consideration of the 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board remanded the case to the RO in April 1999 for 
readjudication of the claim under Hodge.  Upon return from 
the RO, in an August 1999 decision, the Board again found no 
new and material evidence to reopen the claim.  The veteran 
appealed that decision to the Court.  Pursuant to another 
joint motion, the Court's December 2000 Order vacated the 
Board decision and remanded the matter to the Board for 
additional development and notice to the veteran.  In August 
2001, the Board remanded the case to the RO for completion of 
the development discussed in the joint motion to the Court.  
The case returns to the Board for appellate consideration.    

The Board notes that, following the Board's August 1999 
decision, the veteran submitted a December 1999 petition to 
reopen his claim for service connection for a nervous 
disorder.  The RO denied that petition in an April 2000 
rating decision, for which the veteran submitted a notice of 
disagreement in May 2000.  The Board emphasizes that, because 
the August 1999 Board decision was vacated, the veteran's 
appeal on the issue of new and material evidence to reopen 
the claim for service connection for a nervous disorder 
remains open since his October 1995 claim.  Therefore, the 
April 2000 rating decision and subsequent notice of 
disagreement are moot.    

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact the veteran 
if further action is required on his part.


REMAND

In February 2001, the Board remanded the case to the RO to 
attempt to obtain VA medical records and records from a Dr. 
Ruda, pursuant to the discussion in the joint motion to the 
Court.  In part, the RO was to secure records from the VA 
Medical Center in Miami for treatment of the veteran from 
1974 to 1976.  In August 2003, the RO received notice from 
that facility that the records were archived but that they 
were unable to locate the records.  A report of contact with 
the veteran dated in February 2003 indicates that the veteran 
reported that the Miami VA Medical Center told him the 
records were archived to Atlanta, Georgia. 

In addition, the RO was to advise the veteran to submit, or 
assist him in obtaining, records of treatment by Dr. Ruda 
from 1972 to 1982.  An April 2001 report of contact states 
that the veteran phoned about his claim and received 
explanation about need for these records.  In July 2001, he 
contacted the RO to state that Dr. Ruda had been a physician 
at the VA Medical Center in Augusta, Georgia.  

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim. 38 U.S.C.A. § 5103A(a) (West 2002).  In a 
disability compensation claim, the duty to assist includes 
obtaining records of relevant VA medical treatment.  
38 U.S.C.A. § 5103A(c)(2).  Moreover, a remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  From a review of the record, it does 
not appear that the RO has adequately pursued all reasonable 
avenues to obtain the records described in the Board's 
remand.  Therefore, the Board must again remand the appeal to 
the RO.  

In addition, in April 2002, the RO received from the veteran 
a submission that included copies of disability 
determinations from the Social Security Administration (SSA) 
dated in March 1972 and February 1998.  These records 
indicate that the veteran continued to be disabled and that 
disability began in June 1970 due to schizophrenia or 
schizophrenic reaction, the disability for which the veteran 
seeks service connection.  VA's duty to assist includes the 
responsibility to obtain any relevant records from the Social 
Security Administration.  Voerth v. West, 13 Vet. App. 117, 
121 1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  Review 
of the claims folder reveals that the SSA submitted a request 
to VA in April 1971 to obtain records of VA medical 
treatment.  It is possible that the SSA continued to utilize 
VA medical records in its disability assessments of the 
veteran.  Therefore, in this case, obtaining SSA records may 
have the added benefit of securing early VA medical records 
that may assist the veteran in substantiating his claim for 
compensation for a nervous disorder.   

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), was enacted during 
the course of this appeal.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (regulations promulgated to implement 
the statutory changes).  Among other things, the VCAA 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, the VCAA provides that, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and his representative, if any, 
of any information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id. 

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  
Although the RO issued a letter to the veteran in September 
2001 in order to explain the notice and assistance provisions 
of the VCAA, that letter does not explain which portion of 
evidence needed to substantiate the claim, if any, the 
veteran has the responsibility to provide, and which portion 
of the evidence, if any, VA is obligated to obtain or will 
attempt to obtain on the veteran's behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  Therefore, a remand to the RO is 
required in order to correct this deficiency.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim, and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice must comply with 
38 U.S.C.A. 
§ 5103(a), Quartuccio v. Principi, 
Charles v. Principi, and any other 
applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.  

2.  The RO should attempt to secure 
records of the veteran's treatment at the 
VA Medical Center in Miami, Florida, 
dated from 1974 through 1976.  The RO 
should advise the facility that although 
it had previously informed the RO that 
the records had been archived and could 
not be located, the Medical Center 
apparently had informed the veteran that 
the records had been archived to Atlanta, 
Georgia.  It should request an additional 
search for these records.  If the records 
still cannot be located, a response to 
that effect is required and must be 
associated with the claims folder. 

3.  The RO should also attempt to secure 
records of the veteran's treatment by a 
Dr. Ruda at the VA Medical Center in 
August, Georgia, dated from 1972 to 1982.  
If such records do not exist, a response 
to that effect is required and must be 
associated with the claims folder. 

4.  The RO should contact the SSA and 
request copies of records of the 
veteran's disability claim, to include 
all disability determinations and 
associated medical records.   

5.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


